           Case 1:18-cv-03146-VSB Document 87 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                                                             7/28/2020
                                                          :
RASVINDER DHALIWAL,                                       :
                                                          :
                                        Plaintiff,        :
                                                          :                18-CV-3146 (VSB)
                      - against -                         :
                                                          :                     ORDER
                                                          :
MALLINCKRODT PLC, et al.,                                 :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I have reviewed Plaintiff’s submissions dated June 6, 2020, (Doc. 85), and July 16, 2020,

(Doc. 86). Plaintiff’s submissions do not demonstrate adequate grounds for continuing to delay

the arbitration of this matter. Accordingly, it is hereby:

        ORDERED that the parties shall formally commence arbitration no later than August 28,

2020. The parties shall file a joint status update by that same date. Should Plaintiff fail to

proceed with arbitration by August 28, 2020, this case will be dismissed for failure to prosecute.

SO ORDERED.

Dated: July 28, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
